Title: To George Washington from Israel Shreve, 20 January 1781
From: Shreve, Israel
To: Washington, George


                        

                            
                            Dear General,
                             Pompton-Camp 20th Jany 81. 10 O’Clock P.M.
                        
                        It is with pain I inform Your Excellency, that the troops at this place, revolted this evening, and have
                            marched towards Trenton—their behavior and demands are similar to those of the Pennsylvania Line; though no blood has been
                            spilt.
                        I was informed, by a woman, of their intentions, late this afternoon, and immediately ordered all the men off
                            duty to be paraded; with an intention to detach them in different parties for the night; but found but very few that would
                            turn out—I was amongst them for some time but could not prevail upon them to desist—They have lately received a part of
                            the depreciation of their pay—and most of them are much disguised with liquor—Col. Frelinghuysen, one of the
                            Commissioners of the State is now here—we mean to follow them in the morning and endeavour to bring them to reason—I
                            apprehend the detachment at Chatham will join them. If the other detachments should leave their posts,
                            I shall direct Major Troop to find a garrison to Dobbs’s ferry, and to cover the stores at Ringwood and this place—Col.
                            Dayton, I make no doubt, will be able to do duty, and will exert himself to compromise matters with those at Chatham. I am
                            Your Excellency’s Very humbe servt 
                        
                            I. Shreve Colo.
                        
                    